UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: May 2015 Commission file number 001-36897 NEW FSV CORPORATION (Translation of registrant’s name into English) 1140 Bay Street, Suite 4000 Toronto, Ontario, Canada M5S 2B4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F []Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes []No [X] If “Yes” is marked, indicate the file number assigned to the Registrant in connection with Rule 12g3-2(b):N/A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEW FSV CORPORATION Date: May 29, 2015 /s/ John B. Friedrichsen Name: John B. Friedrichsen Title: Director - 2 - EXHIBIT INDEX Exhibit Description of Exhibit Interim Carve-out Combined Financial Statements of New FSV for the three month period ended March 31, 2015. New FSV Management’s Discussion and Analysis for the three month period ended March 31, 2015. Pro forma Combined Financial Statements of New FSV for the year ended December 31, 2014 and three month period ended March 31, 2015. Pro forma Consolidated Financial Statements of FirstService Corporation (to be renamed Colliers International Group Inc.) for the year ended December 31, 2014 and the three month period ended March 31, 2015. - 3 -
